Citation Nr: 0813945	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  02-06 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
low back disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to a temporary total disability evaluation 
under 38 C.F.R. § 4.30 for surgery of the left shoulder.

4.  Entitlement to a disability evaluation in excess of 60 
percent for service-connected cervical strain, C6 
radiculopathy, left, status post anterior cervical discectomy 
and fusion C6-C7.

5.  Entitlement to a disability evaluation in excess of 30 
percent for service-connected major depressive disorder.

6.  Entitlement to a compensable disability evaluation for 
erectile dysfunction.

7.  Entitlement to a compensable disability evaluation for 
internal derangement of the right knee.

8.  Entitlement to an effective date earlier than August 16, 
2000, for the grant of service connection for internal 
derangement of the left knee, associated with internal 
derangement of the right knee.

9.  Entitlement to an effective date earlier than April 2, 
2004, for the grant of service connection for major 
depressive disorder.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from August 1976 to April 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The veteran previously testified at a Travel Board hearing 
before a Veterans Law Judge in August 2003.  The Veterans Law 
Judge that conducted the hearing is no longer with the Board.  
The veteran was apprised of this fact and offered an 
opportunity for a new hearing in October 2007.  See 38 C.F.R. 
§ 20.707 (2007).  The veteran responded that same month that 
he did not desire to have a new hearing.

The Board previously adjudicated the veteran's claim for an 
evaluation in excess of 40 percent for a cervical spine 
disability and a compensable evaluation for a right knee 
disability in March 2005.  The Board increased the veteran's 
cervical spine disability evaluation to 60 percent and denied 
a compensable disability evaluation for the right knee.  The 
issue of an earlier effective date for service connection for 
internal derangement of the left knee, associated with 
internal derangement of the right knee, was remanded.

The veteran appealed the Board's decision, regarding the two 
increased evaluation issues, to the United States Court of 
Appeals for Veterans Claims (Court).  The Court issued a 
memorandum decision to vacate the Board's decision and remand 
the case in June 2007.  The Court held that the Board hearing 
officer (Veterans Law Judge) failed to fulfill his regulatory 
obligation to the veteran to suggest the submission of 
additional evidence that would be helpful to the claim.  

The Board wrote to the veteran in October 2007.  The veteran 
was advised that the case was returned to the Board by the 
Court.  He was further advised that he had 90 days to submit 
additional evidence or argument in support of his claim.  The 
veteran responded that he had no additional evidence to 
submit in support of his claim.

The veteran had concurrent development of other issues at the 
RO while his appeal was pending at the Court.  Specifically, 
he was granted service connection for erectile dysfunction 
and major depressive disorder in April 2005.  The veteran 
expressed disagreement with the disability evaluations 
assigned for both disabilities and the effective date for 
service connection in May 2005.  He was issued a statement of 
the case (SOC) that addressed the effective date issue in 
August 2007.  The veteran perfected his appeal that same 
month.  However, he limited his appeal to an earlier 
effective date for service connection for major depressive 
disorder.  He specifically declared that he was withdrawing 
the issue of an earlier effective date for service connection 
for erectile dysfunction.  Thus that issue is withdrawn from 
appellate consideration.  See 38 C.F.R. §§ 20.200, 20.202 
(2007).

Finally, the veteran's representative raised the issue of the 
veteran's entitlement to a total disability evaluation based 
on individual unemployability (TDIU) at the time of the 
submission in February 2008.  This issue has not been 
developed or certified on appeal.  It is referred to the RO 
for such further action as may be necessary.  

The issues of new and material evidence for service 
connection for a low back disorder, service connection for a 
left shoulder disorder, entitlement to a temporary total 
disability evaluation under 38 C.F.R. § 4.30, entitlement to 
an evaluation in excess of 30 percent for major depressive 
disorder, and entitlement to a compensable disability 
evaluation for internal derangement of the right knee are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In February 2008, the Board received notice from the 
veteran's representative that a withdrawal of the appeal for 
a disability evaluation in excess of 60 percent for cervical 
strain, C6 radiculopathy, left, status post anterior cervical 
discectomy and fusion of C6-C7 and a compensable disability 
evaluation for erectile dysfunction was requested.

2.  The veteran was denied entitlement to service connection 
for a left knee disability in July 1995.  He failed to 
perfect an appeal and the decision became final.

3.  The veteran's request to reopen his claim for service 
connection for a left knee disability was received on August 
16, 2000.

4.  The veteran's initial claim for service connection for a 
psychiatric disorder was received on April 2, 2004.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the veteran have been met with respect to the issues of 
entitlement to a disability evaluation in excess of 60 
percent for cervical strain, C6 radiculopathy, left, status 
post anterior cervical discectomy and fusion of C6-C7 and a 
compensable evaluation for erectile dysfunction.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

2.  The criteria for entitlement to an effective date earlier 
than August 16, 2000, for the grant of service connection for 
internal derangement of the left knee, associated with 
internal derangement of the right knee have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.104, 
3.151, 3.155, 3.156, 3.157, 3.400 (2007).

3.  The criteria for entitlement to an effective date earlier 
than April 2, 2004, for the grant of service connection for 
major depressive disorder have not been met.  38 U.S.C.A. § 
5110; 38 C.F.R. §§ 3.1, 3.104, 3.151, 3.155, 3.157, 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).

In a statement from the veteran's representative, received in 
February 2008, the representative specifically requested to 
withdraw the appeal with respect to the issues of entitlement 
to a disability evaluation in excess of 60 percent for 
cervical strain, C6 radiculopathy, left, status post anterior 
cervical discectomy and fusion of C6-C7 and a compensable 
disability evaluation for erectile dysfunction.

Hence, there remain no allegations of errors of fact or law 
for appellate consideration with respect to this issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal with respect to the issues the veteran has 
requested be withdrawn and they are dismissed to that extent.  
The issues remaining on appeal are addressed in either the 
REASONS AND BASES or REMAND portion of the decision below.

II.  Earlier Effective Date for Service Connection

In general, the effective date of an award of disability 
compensation, in conjunction with a grant of entitlement to 
service connection on a direct basis, shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year of 
separation from service; otherwise, the effective date shall 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(b)(2)(i) (2007).

The effective date for a reopened claim, after a final 
disallowance, shall be the date of receipt of the new claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§§  3.400(q)(2), (r). (2007).  (emphasis added).  See Nelson 
v. Principi, 18 Vet. App. 407, 409 (2004); Leonard v. 
Principi, 17 Vet. App. 447, 451 (2004); Sears v. Principi, 16 
Vet. App. 245, 247 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 
2003); see also Lapier v. Brown, 5 Vet. App. 215 (1993).

The Board notes that 38 C.F.R. § 3.400 (q) was amended during 
the pendency of the veteran's claim, effective from October 
6, 2006.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 2006).  
However, the amendment was to remove a provision relating to 
reopened claims based on the receipt of service department 
records.  The underlying provisions remained the same with 
just a redesignation of paragraphs.  Accordingly, the change 
has no impact on the evaluation of the veteran's claim.  

Another potentially applicable regulation is 38 C.F.R. § 
3.157 (2007), which provides that the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim in certain circumstances.

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2007); 
see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. 
Cir. 2006) (holding that the plain language of the 
regulations require a claimant to have an intent to file a 
claim for VA benefits).  A claim, whether "formal" or 
"informal," must be "in writing" in order to be considered a 
"claim" or "application" for benefits.  See Rodriguez v. 
West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA 
benefits must be submitted in the form prescribed by the 
Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  Section § 
5101(a) is a clause of general applicability and mandates 
that a claim must be filed in order for any type of benefit 
to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  Moreover, the Court has explicitly stated 
that the "mere presence" of a diagnosis of a specific 
disorder in a VA medical report "does not establish an intent 
on the part of the veteran" to seek service connection for 
that disorder.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998).

An informal claim is any communication indicating an intent 
to apply for one or more benefits, and must identify the 
benefit sought.  38 C.F.R. § 3.155(a) (2007).  Such a 
communication may be from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.



A.  Left Knee

The veteran's service medical records (SMRs) show that he was 
seen for complaints involving his right knee on a number of 
occasions and once for a left knee complaint in 1980.  No 
left knee disorder was identified on any of the veteran's 
several physical examination reports, to include his 
separation examination in 1984.

The veteran submitted a claim for disability compensation 
benefits in July 1984.  He noted he had been involved in a 
motor vehicle accident (MVA) in service and listed a number 
of disorders for consideration.  He did not list a left knee 
disorder on the claim.  He was afforded a VA examination in 
September 1984.  No complaints regarding the left knee were 
noted.  

A private evaluation report from H. A. Weil, M.D., dated in 
October 1984, did not include any complaints or findings 
regarding a left knee disorder.  

The veteran was granted service connection for internal 
derangement of the right knee in July 1985.  

The veteran was afforded a VA examination in July 1988.  He 
complained of bilateral knee pain at the time.  There was no 
history of any specific injury to the left knee.  He had a 
range of motion of 0 to 140 degrees.  An x-ray of the left 
knee was interpreted as normal.  There was no impression for 
a left knee disorder expressed by the examiner.  

A July 1988 rating decision did not address the issue of a 
left knee disorder.

VA outpatient records show that the veteran was seen for 
complaints of left knee pain in January 1989.  A VA discharge 
summary from October 1989 reported that the veteran had 
arthroscopic surgery and a partial medial meniscectomy of the 
left knee.  

The veteran was afforded a VA examination in conjunction with 
an increased evaluation claim for his service-connected right 
knee disability in November 1994.  Both knees were evaluated.  
He had a range of motion of the left knee from 0 to 125 
degrees.  The examiner noted that x-rays of the left knee 
were normal.  The clinical assessment was probable 
degenerative arthritis of the knees bilaterally.  

Private medical records, for the period from August 1994 to 
November 1994 were associated with the claims folder.  The 
records did not relate to any complaints or treatment for a 
left knee disorder.  

The veteran did not submit a claim for service connection for 
a left knee disability until February 1995.  He also 
submitted a VA Form 9, as a substantive appeal to a claim for 
an increased evaluation for his cervical spine disability, in 
April 1995.  He asked that he be given a 40 percent 
disability evaluation for his knees.  

The veteran also submitted a statement, received in April 
1995, wherein he said he was seeking disability for his 
knees.  He included treatment records from K. T., M.D., for 
February - March 1995.  X-rays of the left knee were said to 
be normal but a magnetic resonance imaging (MRI) of the left 
knee showed evidence of an anterior and posterior tear of the 
medial meniscus.  He had surgery on the left knee in March 
1995.

The veteran was denied service connection for a left knee 
disability in July 1995.  He was provided notice of the 
rating action in July 1995.  He did not submit a notice of 
disagreement with the decision and it became final.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1995).

The veteran continued his appeal for an increased evaluation 
for his cervical spine disability.  The veteran's 
representative submitted written argument in support of that 
claim when it was at the Board in December 1998.  The 
representative noted that the veteran had submitted the VA 
Form 9 in April 1995 and asked for a 40 percent disability 
evaluation for his knees.  The representative contended that 
this was an informal claim for benefits under 38 C.F.R. 
§ 3.157.  

The Board issued a decision in regard to the cervical spine 
issue in April 1999.  The Board also addressed the 
representative's statement regarding the April 1995 
submission from the veteran.  The Board noted the veteran's 
claim from February 1995 and his submission in April 1995.  
The Board also noted that the veteran's claim for a left knee 
disability was denied in July 1995 and that he had not 
appealed the denial.

The veteran's request to reopen his claim for service 
connection for a left knee disability was received on August 
16, 2000.  The veteran said he was seeking service connection 
for a left knee disability as secondary to his service-
connected right knee disability.  This was a claim for 
service connection for a left knee disability but with a 
different theory.  See Bingham v. Principi, 18 Vet. App. 470, 
474 (2004), aff'd 421 F.3d 1346 (Fed. Cir. 2005).  As the 
claim for service connection for a left knee disability had 
been the subject of a prior final denial, the veteran had to 
submit new and material evidence to reopen his claim. 

The veteran was ultimately granted service connection for his 
left knee disability, as secondary to his service-connected 
right knee, by way of a Board decision dated in May 2004.  
The RO implemented the Board's decision in April 2005 and 
established an effective date of August 16, 2000, the date 
the veteran's claim was received, as the effective date.

The veteran has disagreed with the effective date.  He has 
not provided a specific argument regarding why he is entitled 
to an earlier effective date.  He has referred to the fact 
that he suffered from knee pain years earlier and his 
effective date should be in 1986.  In his notice of 
disagreement, he said he had surgery on his knee in 1986 
[sic] and had two additional surgeries.  

The veteran's representative presented argument that the 
veteran had a claim for service connection for a left knee 
disorder in August 2004.  The representative also said that 
the veteran felt that he had appealed the July 1995 decision.  
Namely, the veteran believed he had one appeal at that time 
that involved his knees, back, and neck.  

A review of the evidence of record does not support an 
earlier effective date.  The veteran's claim for service 
connection for a left knee disability was denied in July 
1995.  The decision became final when he failed to appeal.  
His most recent claim in August 2000, although based on a 
different theory, is still a claim for a left knee disability 
and the effective date is governed by the statutory and 
regulatory provisions applicable to reopened claims based on 
new and material evidence.

The record does not demonstrate the presence of an 
unadjudicated informal claim between July 1995 and August 
2000.  There is no communication from the veteran, or other 
applicable party that could be construed as a claim.  
38 C.F.R. § 3.155.  Further, the circumstances of the 
veteran's case do not allow for the application of 38 C.F.R. 
§ 3.157.  

The veteran's contention that he believed he had one appeal, 
for multiple issues, pending at the time of the July 1995 
decision, does not overcome his responsibility for submitting 
a notice of disagreement with the decision.  He did not.  
Moreover, when his claim was adjudicated by the Board in 
1999, the Introduction of the decision contained a detailed 
explanation of the left knee claim and how it had been denied 
and not appealed.  It is not credible that the veteran did 
not realize his left knee claim was not on appeal.  

There is no merit to the representative's contention that the 
VA Form 9 from April 1995 could somehow "bridge the gap" 
between a claim from August 1994 and the claim from August 
2000.  Any claim from August 1994 was adjudicated in July 
1995.  The April 1995 VA Form 9, if construed as a claim, 
would also have been adjudicated in July 1995.  Because the 
form was submitted as an appeal in an unrelated claim, it 
cannot be construed as a notice of disagreement to a 
different claim that had not yet been adjudicated.  

Absent evidence of an earlier claim, the date of August 16, 
2000, is the earliest possible date for service connection 
that can be established.  38 U.S.C.A. § 5110; 38 C.F.R. 
§§ (q)(2), (r).  The veteran's claim for an earlier effective 
date is denied.

B.  Major Depressive Disorder

The veteran's SMRs are negative for any psychiatric 
treatment.  

VA treatment records show that the veteran was prescribed 
Paxil as early as August 16, 2000.  No psychiatric diagnosis 
was provided at that time.  The records do not show a 
continuity of the prescription.  The veteran was given a 
diagnosis of depression on August 8, 2003, when he was seen 
at a VA clinic.  The VA examiner reported that the veteran 
said he had been prescribed an antidepressant by his private 
physician, L. D., M.D., in the past.  The veteran was found 
to have depression and was prescribed Paxil.  

Associated with the claims folder are treatment records for 
Dr. D., for the period from November 2000 to May 2004.  An 
entry, dated November 9, 2000, noted the veteran had been 
prescribed Paxil to deal with complaints of pain of the neck 
and back.  There was no psychiatric diagnosis.  The veteran 
was diagnosed with depression on an entry dated April 12, 
2004.  

The veteran's claim for service connection for depression was 
received on April 2, 2004.  He was afforded a VA examination 
in January 2005.  The examiner noted the veteran's history of 
treatment by VA in 2003 and Dr. D. in 2000.  The veteran was 
given a diagnosis of major depressive disorder, single 
episode at the time of the examination.  The examiner said 
that the veteran appeared to have experienced a major 
depressive episode within a year of his MVA in service 
(1983).  He said there did not seem to be any evidence that 
this had remitted since that time.  The examiner stated that 
the veteran had depression that was secondary to his service-
connected disabilities.  

The veteran was granted service connection for major 
depressive disorder by way of a rating decision dated April 
28, 2005.  He was given an effective date of April 2, 2004, 
the date his claim for service connection was received.

The veteran submitted his notice of disagreement (NOD) in May 
2005.  He disagreed with the effective date assigned but did 
not give any reasons why or suggest an effective date.  The 
veteran perfected his appeal in August 2007.  He stated that 
he started receiving treatment for depression in 1988.  He 
said that his effective date should be at least as of 1988.  

The evidence of record does not show any treatment for a 
psychiatric diagnosis prior to August 2003.  The VA clinic 
record and note from Dr. D. do reflect that the veteran was 
prescribed Paxil in 2000.  However, the VA and private 
treatment records do not show psychiatric treatment from that 
time until the entry from August 2003.

Even considering the veteran's allegation of treatment for 
depression in 1988, he did not submit a claim for service 
connection for a psychiatric disability until April 2004.  
Thus, assuming arguendo, that he did receive treatment at 
that time, there is no basis to establish an earlier 
effective date in the absence of a claim.  See MacPhee, 
Rodriguez, Jones, and Brannon, supra.  The veteran's claim 
for an earlier effective date is denied.

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and the pertinent implementing regulation, 38 C.F.R. 
§ 3.159 (2007), provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  They 
also require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  In addition, VA must also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.

During the pendency of this appeal, the Court issued a 
decision in March 2006 in the case of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

The veteran's claim for service connection for a left knee 
disability was substantiated when the Board granted service 
connection in May 2004 and the RO implemented the decision 
that same month.  The veteran's claim for service connection 
for depression was substantiated when the RO granted him 
service connection in April 2005.  

The RO provided the veteran with the notice referenced in 
Dingess in March 2006.  He was provided a SOC as to the 
effective date for the left knee issue in April 2006.  The 
veteran was later issued a SOC regarding an earlier effective 
date for service connection for major depression in August 
2007.  Thus both issues were re-adjudicated after the notice 
was provided.  

The veteran has not disputed the contents of the VCAA notice 
in this case.  A notice error is presumed prejudicial to the 
claimant unless it is demonstrated that (1) any defect in 
notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 889-891 
(Fed. Cir. 2007). 

The presumption of any prejudice is overcome in this case.  
The veteran was given notice on how effective dates are 
determined.  He has been advised of how his specific 
effective dates were determined.  He, and his representative, 
has submitted argument regarding these two issues and why an 
earlier effective date is warranted.  

Moreover, the veteran had not been prohibited from meaningful 
participation in the adjudication of his claim such that it 
affects the essential fairness of the adjudication.  He has 
submitted statements in support of his claim.  See Sanders, 
487 F.3d. at 889.  He has pursued a number of different 
claims with different NODs, SOCs, and appeals.  Despite the 
varied claims, he has continued to follow his specific claims 
for earlier effective dates.  The record shows that the 
veteran had actual knowledge of how to establish an earlier 
effective date.  Further, the record shows that any 
reasonable person would understand what was needed from the 
notice provided.

Finally, as noted, the veteran's claims for service 
connection were substantiated in May 2004 and April 2005, 
respectively.  As a result, the section 5103(a) notice had 
served its purpose and its application was no longer 
required.  See Dingess, 19 Vet. App. at 490.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains the veteran's 
SMRs, private and VA medical records, VA examination reports, 
lay statements, statements and records submitted by the 
veteran, and video conference hearing transcript.  The 
veteran's case was remanded for additional development.

The Board finds that VA has satisfied its duty to notify and 
assist.  All obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.


ORDER

The appeal of the issues of entitlement to a disability 
evaluation in excess of 60 percent for service-connected 
cervical strain, C6 radiculopathy, left, status post anterior 
cervical discectomy and fusion C6-C7 and a compensable 
disability evaluation for erectile dysfunction is dismissed.

Entitlement to an effective date earlier than August 16, 
2000, for the grant of service connection for internal 
derangement of the left knee, associated with internal 
derangement of the right knee is denied.

Entitlement to an effective date earlier than April 2, 2004, 
for the grant of service connection for major depressive 
disorder is denied.


REMAND

New and Material Evidence to Establish
Service Connection for a Back Disorder

The veteran was denied service connection for myofascial 
syndrome, of the lower back, by way of a rating decision 
dated in October 1988.  He was provided notice of the 
decision that same month.  The record does not reflect that 
he appealed the decision.

The veteran was also denied service connection for a back 
disability by way of confirmed rating decisions in May 1989 
and January 1990.  He was provided notice of those decisions.  
Again, the record does not show that he appealed either of 
the two decisions.

The RO again denied service connection for back disability, 
characterized at this time as disc herniation L5-S1 and L4-L5 
tear, in February 2002.  Notice of the rating action was 
provided in March 2002.

The veteran submitted a statement in April 2002.  He 
referenced the February 2002 rating decision.  He asked for a 
copy of his "entire medical file" so that he could ensure 
that his appeal would include a full and thorough check of 
the paperwork held by VA.  He said "I will be appealing your 
latest decision date 2/26/02, but this time I will have all 
my ducks in a row."  

The veteran submitted a VA Form 9 as a substantive appeal to 
a different issue that was received on May 14, 2002.  He 
included a copy of his statement from April 2002, a letter 
from Dr. Davis, dated in May 2002, and lay statements from a 
number of individuals that said they had known the veteran 
for a number of years and that he had received treatment for 
his knees and lower back pain during that time.  

The letter from Dr. D. was not specific to any condition, 
although he did reference an earlier letter of his from 
September 2001 wherein he said the veteran suffered from 
musculoskeletal pain that involved, inter alia, the 
lumbosacral spine, disc herniation and disc tear.  He also 
noted that the veteran was involved in a MVA in 1983.  In his 
latest letter Dr. D. said that the veteran's treatment was 
probably related to the MVA.  

Taken the veteran's submission in context to the rating 
decision and the issue involved, the Board finds that his 
submission in May 2002 to be a NOD with the rating decision 
of February 2002 that denied service connection for a back 
disability.

Finally, the RO determined that the veteran submitted his 
latest claim for service connection in December 2001.  The 
claim was adjudicated in February 2002.  The RO did not 
provide the veteran with the notice required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  On remand the veteran 
must be provided with the proper notice.

Service Connection for a Left Shoulder Disorder/38 C.F.R. 
§ 4.30

The veteran's claim for service connection for a left 
shoulder disorder and his claim for a temporary total 
evaluation under 38 C.F.R. § 4.30 are inextricably 
intertwined.  His claim for benefits under 38 C.F.R. § 4.30 
cannot be resolved without first addressing the issue of 
service connection for a left shoulder disorder.

In that regard the veteran submitted a claim for benefits 
under 38 C.F.R. § 4.30 in April 2004.  He reported that he 
had had surgery on his left shoulder and would be unable to 
work for approximately two months.  The veteran's claim was 
adjudicated in July 2006.  The rating decision included a 
denial of service connection for a left shoulder disorder and 
entitlement to benefits under 38 C.F.R. § 4.30.  

The veteran submitted his NOD in August 2006 wherein he said 
he disagreed with the denial of his claim for a temporary 
total evaluation.  He also said that his left shoulder 
bursitis was the result of his broken neck in service.  The 
veteran was issued a SOC in May 2007.  The SOC addressed the 
issue of service connection as well as the entitlement to 
benefits under 38 C.F.R. § 4.30.  The veteran perfected his 
appeal that same month.  

In addition, the veteran has alleged that his left shoulder 
disorder is related to his MVA in service.  He is service 
connected for other residuals of that MVA, to include his 
cervical spine disability.  The veteran has complained of 
radiating pain from that disability, and the record does 
contain complaints of shoulder pain prior to his surgery in 
2004.  There is no medical evidence that has related those 
complaints to the veteran's military service; however, Dr. D. 
did provide a general statement relating the veteran's 
shoulder complaints to residuals from his MVA in September 
2001.  

The veteran was not afforded an examination in conjunction 
with this claim.  The Board finds that an examination is 
required to resolve this issue.  


Right Knee and Major Depressive Disorder Evaluations

The veteran's right knee disability has been on appeal for 
some time.  It was last before the Board in March 2005.  The 
last examination for his right knee disability was in July 
2004.

The veteran was granted service connection for his major 
depressive disorder based on one examination from January 
2005.  He has not had an additional examination since that 
time. 

The most recent treatment records are dated in March 2007 but 
the records prior to that are very limited.  The evidence of 
record is not sufficient in order to provide a fair 
assessment of the veteran's level of disability for either 
right knee or major depressive disorder.  New examinations 
are required.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2007) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2007).  The REMAND portion of the 
decision provides some discussion of 
specific areas to address.  The RO should 
also include notice, as applicable, for 
the veteran's increased evaluation claim 
as contemplated under Vazquez-Florez v. 
Peake, 22 Vet. App. 37 (2008).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claims.  

3.  The veteran should be advised that he 
should submit evidence to show how his 
service-connected disabilities affect his 
employment.  This could include 
statements from his employer, evidence of 
leave taken because of his disabilities, 
or other evidence that would demonstrate 
the impact of his disabilities on his 
employment.  The veteran should also 
provide evidence of any accommodations 
made for him by his employer.  The Court 
decision of June 2007 should be reviewed 
if additional guidance is necessary.  

4.  The veteran should be afforded a VA 
examination in regard to his left 
shoulder claim.  The claims folder and a 
copy of the remand should be provided to 
the examiner.  The examiner should 
identify any and all disorders associated 
with the veteran's left shoulder.  The 
examiner is requested to offer an opinion 
as to whether there is at least a 
50 percent probability or greater that 
any current left shoulder disorder is 
related to the veteran's MVA of 1983, or 
any other incident of service.  The 
examiner should provide a complete 
rationale for all opinions expressed.

5.  The veteran should be afforded a 
psychiatric examination in order to 
determine the current manifestations of 
his service-connected major depressive 
disorder.  All necessary tests and 
studies, including appropriate 
psychological studies (if determined to 
be necessary by the examiner), should be 
conducted in order to identify and 
describe the symptomatology attributable 
to the veteran's service-connected 
disability.  The report of examination 
should contain a detailed account of all 
manifestations of the disability found to 
be present.  The examiner must also 
comment on the extent to which the 
veteran's disability affects occupational 
and social functioning and the veteran's 
ability to obtain and maintain 
substantially gainful employment.  The 
claims folder with a copy of this remand 
must be made available to the examiner 
for review in conjunction with the 
examination.  The report of examination 
must include the complete rationale for 
all opinions expressed.

6.  The veteran should be afforded an 
examination to determine the nature and 
severity of his service-connected right 
knee disability.  The claims folder must 
be made available to the examiner, in 
conjunction with the examination.  All 
necessary tests should be conducted which 
the examiner deems necessary.  The 
examiner should review the results of any 
testing prior to completion of the 
report.

In addition to the results of the 
physical examination, the examiner is 
asked to provide an opinion regarding the 
impact of the veteran's knee disability 
on his ability to obtain and maintain 
substantially gainful employment.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.  

7.  The RO should issue a statement of 
the case to the veteran and his 
representative, addressing the issue of 
entitlement to service connection for a 
low back disorder.  The veteran and his 
representative must be advised of the 
time limit in which he may file a 
substantive appeal.  38 C.F.R. 
§ 20.302(b).  Then, if and only if the 
appeal is timely perfected, the issues 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

8.  Thereafter, the RO should re-
adjudicate the issues remaining on 
appeal.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


